NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      NOV 18 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MITCHELL SIEGEL; DAWN SIEGEL,                      No.   20-16333

                  Plaintiffs-Appellees,            D.C. No. 2:14-cv-02561-SPL

    v.
                                                   MEMORANDUM*
DIGNITY HEALTH, DBA Chandler
Regional Medical Center, DBA Gilbert
Mercy Medical Center,

                  Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Steven Paul Logan, District Judge, Presiding

                      Argued and Submitted November 15, 2021
                                 Phoenix, Arizona

Before: CLIFTON, BRESS, and VANDYKE, Circuit Judges.

         Dignity Health appeals the district court’s award of attorney’s fees to the

Siegels, raising three arguments.         First, Dignity Health claims that Appellees

Mitchell and Dawn Siegel do not qualify as “prevailing parties” for the purpose of

recovering attorney’s fees. Second, Dignity Health claims that the district court



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
erred in determining that Dignity Health was judicially estopped from arguing that

the Siegels do not qualify as “prevailing parties.” Third, it claims that the Siegels’

failure to comply with various provisions of Local Rule 54.2 should have precluded

some or all the fees awarded. We have jurisdiction under 28 U.S.C. § 1291, see also

Intel Corp. v. Terabyte Int’l, Inc., 6 F.3d 614, 617 (9th Cir. 1993), and we reverse

and remand for further proceedings consistent with this decision.1

         The district court erred in determining that the Siegels qualified as “prevailing

parties” for the purpose of awarding attorney’s fees.            See La Asociacion de

Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1089 (9th Cir.

2010) (a district court’s determination regarding the “prevailing party” status is

reviewed de novo). The Siegels do not qualify as “prevailing parties” because the

jury’s verdict did not materially alter the legal relationship between the parties by

modifying Dignity Health’s behavior in a way that directly benefitted the Siegels.

See Farrar v. Hobby, 506 U.S. 103, 111–12 (1992). The only relief awarded by the

verdict was attorney’s fees, and the district court later vacated all of that award as

improper (a point on which both sides agreed). The Siegels’ failure to procure any

relief precludes them from qualifying as “prevailing parties” for the purpose of

recovering attorney’s fees. See Rhodes v. Stewart, 488 U.S. 1, 4 (1988) (per curiam).

The Siegels’ argument to the contrary misinterprets 29 U.S.C. § 794a(b) and ignores


1
    The parties are familiar with the facts, so we discuss them here only as necessary.

                                             2
precedent requiring more than mere favorable jury findings for a party to “prevail”

for the purpose of recovering attorney’s fees. See Farrar, 506 U.S. at 111–12.

      The district court also erred in determining that Dignity Health was judicially

estopped from arguing that the Siegels do not qualify as “prevailing parties.” See

Milton H. Greene Archives, Inc. v. Marilyn Monroe LLC, 692 F.3d 983, 992 (9th

Cir. 2012) (“a district court’s application of judicial estoppel is reviewed for abuse

of discretion”). Judicial estoppel generally bars a party from asserting a particular

position when: (1) that position is “clearly inconsistent” with its earlier position,

(2) the party successfully persuaded a court to accept its earlier position, and (3) the

party would “derive an unfair advantage or impose an unfair detriment on the

opposing party if not estopped.” Williams v. Boeing Co., 517 F.3d 1120, 1134 (9th

Cir. 2008) (citing New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001)).

      Dignity Health’s positions were not clearly inconsistent: it first argued that

awarding attorney’s fees as damages was procedurally inappropriate and created the

potential for duplicative recovery given that Congress had already allowed

attorney’s fees as costs, and then it argued that the Siegels could not obtain attorney’s

fees as costs because they did not qualify as “prevailing parties” once they were

awarded no damages. Arguing that, as a matter of procedure, only one pathway

exists to obtain attorney’s fees does not necessarily, much less “clearly,” contradict

the later argument that a particular plaintiff is not eligible for fees even using that


                                           3
pathway. The Siegels’ arguments to the contrary misconstrue Dignity Health’s

earlier position and ignore the fact that simply because they could have potentially

received a double recovery of attorney’s fees as both damages and costs if the district

court had not vacated the jury’s erroneous damages award does not mean that

vacating an award of fees as damages means that the district court must award fees

as costs.

      Because Dignity Health did not present clearly inconsistent positions, it also

did not receive any unfair advantage or impose any unfair detriment on the Siegels.

See Baughman v. Walt Disney World Co., 685 F.3d 1131, 1134 (9th Cir. 2012).

      The district court’s errors on Dignity Health’s first two arguments provide

sufficient basis for reversing and remanding, and we therefore do not reach Dignity

Health’s third claim regarding the local rules.

      REVERSED and REMANDED.




                                          4